Citation Nr: 1243287	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for hypertension, on appeal from an initial grant of service connection.  

2.  Entitlement to a disability rating in excess of 10 percent for gastritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from July 1979 to July 1982 in the United States Army, and from October 1985 to October 1992 in the United States Coast Guard. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the appellant's claim of entitlement to a disability rating in excess of 10 percent for gastritis.  The rating action also granted the appellant's claim for entitlement to service connection for hypertension and assigned the same a noncompensable disability rating. 

Subsequently, the appellant was notified of that the February 2005 action and he appealed to the Board asking that higher disability ratings be assigned for his service-connected gastritis and hypertension.  The appellant was scheduled to appear before the Board via videoconference before a Veterans Law Judge, seated at the Board's Central Office in Washington, D.C., on June 21, 2010.  By a letter to the RO, dated on June 21, 2010, the appellant's representative sought sixty days to submit additional medical evidence.  The Board notes that, to date, no additional medical evidence has been received.  While the June 21, 2010, letter does not state as such, there is a notation in the administrative documents associated with the claims file that indicates that the appellant cancelled his appearance before the Board.  As such, the appellant's request for a hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.703 (2012).

After further review of the claim, the Board, in December 2010, remanded both issues to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of that remand was to obtain possibly missing medical treatment records and new examinations of the appellant with respect to his gastritis and hypertension.  The claim has since been returned to the Board for review.

Upon reviewing the development since December 2010, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's hypertension claim.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claimed heart disorder, and it has done so.  Specifically, the AMC was asked to obtain an examination of the appellant and to also obtain missing medical records.  The products of that request have been included in the claims folder for review.  The results were then returned to the AMC which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 
 
The issue of entitlement to a disability evaluation in excess of 10 percent for gastritis is addressed in the REMAND portion of the decision below and the issue is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

Hypertension is not manifested by diastolic pressure of predominately 100 or more, or systolic pressure of predominately 160 or more.  Moreover, it has not been shown that he suffers from other cardiac manifestations and symptoms due to his hypertension. 



CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that a compensable evaluation be assigned for his service-connected hypertension.  The RO has denied his claim and he has appealed to the Board for review. 

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  In this matter, the appeal arises from disagreement with the initial evaluation following the grant of service connection for hypertension.  The Court has held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date or the disability rating assigned), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

II.  Laws and Regulations

Disability evaluations are determined by evaluating the extent to which the appellant's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2012) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2012) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2012) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2012).  With respect to the issue before the Board, the appeal does stem from a disagreement with an evaluation assigned in connection with the original grant of service connection, and as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012). 

The disability rating criteria that has been used in this case may be found at 38 C.F.R. Part 4, Diagnostic Code 7101 (2012).  This code, for hypertensive vascular disease, provides for a 10 percent rating when diastolic pressure is predominantly 100 mm or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  If there is hypertension with diastolic pressure predominantly 120 or more, a 40 percent rating is in order.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.  [VA regulations define hypertension as a pattern of sustained elevated blood pressure readings, shown on different days, of diastolic pressure of predominately 90 mm or more, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm or more with a diastolic pressure of less than 90.]  38 C.F.R. § 4.104, Diagnostic Code 7101 and NOTE 1 (2012).

III.  Discussion

Upon review of the appellant's service medical treatment records and his post-service medical records, the RO granted service connection in a rating action dated February 2005.  The RO assigned a noncompensable evaluation based on a medical report from September 2004 that indicated that the appellant's blood pressure reading was 138/87 and that the hypertension was "controlled" with medication.  

The appellant underwent a VA Aid and Attendance Examination in September 2006.  At that time, the appellant told the examiner that he was taking two medications for the control of his hypertension.  He further stated that "his blood pressure is doing well at present."  No specific blood pressure readings were taken at that time.  

In conjunction with his claim for more benefits, the appellant underwent a VA examination in January 2011.  At that time, the appellant told the examiner that his medication and the dosage amount had changed since service connection had been granted.  Nevertheless, the appellant also stated that he did not feel like he was experiencing any type of side effects as a result of the medication or the underlying disability.  He denied any hospitalizations, nosebleeds, or headaches as a result of the hypertension.  He did admit, however, that sometimes he experienced dizziness.  Three blood pressure readings were accomplished and the readings were as follows:  145/89 mmHg; 147/89 mmHg; and 156/76 mm/Hg.  

A further review of the appellant's miscellaneous treatment records reveals the following blood pressure readings:

Date
Blood Pressure Reading
10/17/05
115/78
9/5/06
146/98
12/24/06
149/93
4/13/07
165/95
6/21/07
146/80
6/24/07
153/96
6/27/07
155/102
9/9/08
133/86

The medical treatment records clearly show that the appellant now suffers from hypertension.  However, those same records indicate that the medication he takes for the condition has controlled the disability.  More importantly, none of the records indicate that the appellant has experienced angina pectoris, intermittent claudication, or any other symptoms indicative of a more serious disability.  It is further noted that the diastolic blood pressure findings have not been predominately 100 or more.  In fact, over the past eight years, there has only been one reading showing a diastolic blood pressure finding of 100 more.  Predominately, over the years, the appellant's diastolic pressure has been measured in either the 80s or 90s ranges.  Additionally, the medical treatment records and the VA examination reports also do not show any evidence of click, gallop, murmur, or right ventricular hypertrophy. 

Based on the evidence of record, the Board finds a compensable evaluation under the criteria for this diagnostic code is not warranted.  The medical evidence does not indicate diastolic blood pressure findings predominantly 100 or more.  In fact, over the past several years, the appellant's diastolic pressure readings have actually decreased.  The most recent VA cardiac examination showed readings in the 80s and 70s.  Again, out of the blood pressure readings taken over the years, the diastolic readings have been predominately 100 or less. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4 (2012), whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no provision upon which to assign a higher rating.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In short, the evidence of record is not in equipoise, and that same evidence is against finding that the appellant is entitlement to a compensable evaluation for hypertension.  

The Board would add that it has also considered the appellant's statements indicating that his hypertension disability has become more severe.  In rendering a decision on the appeal, the Board has analyzed the credibility and probative value of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, at 470 (1994).  He is not, however, competent to identify a specific level of disability for his hypertension, according to the appropriate diagnostic codes.  That is, he cannot say that it is his belief that his diastolic measurements of his blood pressure readings have increased without substantiation of that finding.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the appellant's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the appellant's claim is denied.

IV.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for hypertension is inadequate.  A comparison between the level of severity and symptomatology of the appellant's condition with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the appellant's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the appellant's hypertension is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for this condition.  Additionally, there is not shown to be evidence of marked interference with employment solely due to his hypertension.  There is nothing in the record, which suggests that hypertension markedly impacts his ability to obtain and maintain employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that there is impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2012) is not warranted. 

The Board has considered whether the issue of a total disability rating for compensation based on individual unemployability is raised by the record but finds that it is not.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a service member submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider total disability based on individual unemployability).  In this case, there is no indication that the appellant is unable to obtain or maintain employment solely as a result of his service-connected hypertension. 


ORDER

Entitlement to a compensable evaluation for hypertension is denied.  


REMAND

On further review of the claims folder, it is the determination of the Board that the claim must once again be returned to the AMC.  The purpose of the remand is to correct, what the Board believes to be, are procedural and notice problems in the most recent actions accomplished by the AMC.

More specifically, the appellant has been service-connected for gastritis secondary to the medications the appellant takes for his arthritis.  Because the claims file was devoid of information concerning the severity of the gastritis disability, the Board, in December 2010, remanded the claim to the AMC so that a medical examination of the appellant could be accomplished.  Such an examination was performed in January 2011, the results of which are contained in the claims folder.  A review of the examination results indicates that a small sliding type of hiatal hernia with mild gastroesophageal reflux was diagnosed.  The AMC then reviewed the information and subsequently denied the appellant's claim for an increased evaluation for gastritis.  

The Board notes that the provisions of 38 C.F.R. § 4.114 (2012) states that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  The appellant's gastritis has been rated in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7304 (2012).  In other words, separate disability ratings should be assigned for the gastritis and the hiatal hernia since they are part-and-parcel of the same underlying service-connected disorder.  As such, the AMC must separate these two disorders and assign separate disability evaluations even if it means that one of the disorders is assigned a noncompensable evaluation.  Additionally, the AMC must review its previous actions, specifically the April 2012 supplemental statement of the case, and possibly assign any staged ratings for the disabilities. 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the AMC for the following development: 

1.  The AMC should once again make arrangements with the appropriate VA medical facility for the appellant to be afforded an examination for gastritis with a hiatal hernia.  If possible, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, nurse, doctor of osteopathy, etcetera.  Any indicated studies should be performed and the examiner should specifically indicate that he/she has reviewed the appellant's entire claims folder.  All findings should be recorded in detail. 

The examination should specifically indicate whether the appellant's hiatal hernia causes persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of health.  The examiner should also comment on the symptoms and manifestations produced by the gastroesophageal reflux disease, along with the severity of the disorder.  Moreover, the examiner is also asked to comment on the impact of disabilities on his employment and activities of daily life.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge which disability is producing specific symptoms and manifestations, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions concerning the severity of the disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

2.  The AMC should determine whether or not separate disability ratings should be assigned for gastritis and the hiatal hernia pursuant to the provisions of 38 C.F.R. § 4.114 (2012) under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive.  As such, the AMC must assign these two disorders separate disability evaluations even if it means that one of the disorders is assigned a noncompensable evaluation.  Additionally, the AMC must review its previous actions and correct any ratings that it has previously documented.  If the AMC rates the appellant's disabilities jointly, a citation to the pertinent law and regulation supporting the determination to rate them together must be provided. 

3. After the above has been accomplished, the AMC must once again review the entire record and ensure all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2012).  The claims file must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal. 

4.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the AMC should readjudicate the issue(s) on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue(s) currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


